
	
		I
		111th CONGRESS
		1st Session
		H. R. 2761
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Ms. Watson (for
			 herself, Ms. Norton,
			 Mr. Cummings,
			 Mrs. Christensen,
			 Mr. Butterfield,
			 Mr. Conyers,
			 Mr. Clay, Ms. Lee of California,
			 Mr. Towns,
			 Mr. Al Green of Texas, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To sever United States Government relations with the
		  Cherokee Nation of Oklahoma until such time as the Cherokee Nation of Oklahoma
		  restores full tribal citizenship to the Cherokee Freedmen disenfranchised in
		  the March 3, 2007, Cherokee Nation vote and fulfills all its treaty obligations
		  with the Government of the United States, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)In the 1830s, members of the Cherokee
			 Nation were removed from their lands in the southeastern United States and
			 forced to migrate to Oklahoma along a route known as the Trail of Tears. Among
			 those persons forced to migrate were the Black slaves of Cherokees, free Blacks
			 married to Cherokees, and the children of mixed-race families, known now as the
			 Black Cherokees.
			(2)In 1861, the Cherokee Nation executed a
			 treaty with the Confederate States of America, thereby severing its relations
			 with the United States Government. Members of the Cherokee Nation held
			 positions in the Congress and military of the Confederate States of America and
			 waged war against the United States during the Civil War.
			(3)Following the Civil War, the United States
			 reestablished relations with the Cherokee Nation through the Treaty of 1866.
			 The Treaty of 1866 declared that the Black Cherokees, also known as
			 Cherokee Freedmen, were to be made citizens of the Cherokee
			 Nation and to have all the rights of Cherokees.
			(4)The Treaty of 1866 further guarantees the
			 following:
				(A)Laws shall be uniform throughout
			 said nation and that if any law, either in its provisions or in
			 the manner of its enforcement, in the opinion of the President of the United
			 States, operate unjustly in [the Freedmen] district, he is hereby authorized
			 and empowered to correct such evil..
				(B)The Cherokee Freedmen are given the right
			 to elect officials and to representation according to numbers on
			 the national council.
				(5)Following the Treaty of 1866, the Cherokee
			 National Council amended its constitution to guarantee the Cherokee Freedmen
			 full rights as citizens of the Cherokee Nation.
			(6)Also following the Treaty of 1866, the
			 Courts upheld the Cherokee Freedmen’s treaty rights, including—
				(A)in 1895, the Court of Claims held that the
			 Cherokee Freedmen were entitled to share in the tribe’s land sale proceeds and
			 the Cherokee Nation’s sovereignty could not be exercised in a manner that
			 breached the nation’s treaty obligations to the United States (Whitmire,
			 Trustee for the Cherokee Freedmen v. Cherokee Nation, 30 CT Cl. 138, 180 (CT
			 Cl. 1895)); and
				(B)in 1906, the Supreme Court noted that the
			 Cherokee Freedmen are citizens of the Cherokee Nation entitled to the same
			 property rights as other members of the Cherokee Nation under the Treaty of
			 1866 (Red Bird v. United States, 203 U.S. 76, 84).
				(7)In a December 19, 2006, ruling in Vann v.
			 Kempthorne, the United States District Court for the District of Columbia found
			 that in 1906, the Dawes Commission registered members of the Cherokee Nation
			 under separate categories: the Freedmen Roll for the Black
			 Cherokees and the Blood Roll for other Cherokees. Individuals
			 possessing African blood were placed on the Freedmen Roll, where no levels of
			 Indian blood were recorded. Those possessing no African blood were placed on
			 the Blood Roll, where levels of Indian blood were recorded. The Dawes
			 Commission declared that persons recorded on the Freedmen Roll were on equal
			 footing with those on the Blood Roll.
			(8)In 1970, Congress passed the
			 Principal Chiefs Act requiring the Chickasaw, Choctaw, Creek,
			 Seminole, and Cherokee Nations to obtain approval for their voting laws for
			 selection of the principal chief. The Department of the Interior drafted a
			 policy stating that it was not necessary that each of these groups have
			 identical or similar regulations, but that three conditions are deemed
			 fundamental to the democratic selection of a principal tribal official. One of
			 the three conditions stipulated by the Department is that voter qualifications
			 of the Cherokees must be broad enough to include the enrolled Cherokee Freedmen
			 citizens.
			(9)In May 2003, the Cherokee Nation held an
			 election for its officers and ratification of a new constitution. The vote
			 proposed to amend the 1999 constitution of the Cherokee Nation by removing the
			 requirement that the United States Department of the Interior and Bureau of
			 Indian Affairs approve amendments to the Cherokee Nation Constitution. The
			 Cherokee Freedmen were not permitted to vote or run for office. The election
			 violated the Treaty of 1866, the 13th Amendment to the United States
			 Constitution, the Principal Chiefs Act of 1970, and the Department of the
			 Interior’s guidance on the ratification of a new constitution.
			(10)In May 2003, the Cherokee Nation held an
			 election for its officers and the ratification of a new constitution. The new
			 constitution removed the requirement that the United States Department of the
			 Interior and the Bureau of Indian Affairs approve amendments to the Cherokee
			 Nation constitution. The Cherokee Freedmen were not permitted to vote in this
			 election. The election violated the Treaty of 1866, the 13th Amendment to the
			 United States Constitution, and the Principal Chiefs Act of 1970.
			(11)The Department of the Interior has not
			 recognized the May 2003 vote to amend the Cherokee Nation’s constitution. The
			 Cherokee Nation has subsequently removed its request for approval from the
			 Department of the Interior.
			(12)Currently, the Cherokee Nation operates
			 under a Principal Chief elected in violation to the 1970 Principal Chiefs Act
			 and Treaty of 1866, a National Council constituted without Cherokee Freedmen
			 representatives in violation of the Treaty of 1866, and a Constitution not
			 approved by the United States pursuant to article XV, section 10 of the 1975
			 Cherokee Nation Constitution.
			(13)In May 2003, the Cherokee Nation renamed
			 its highest court, formerly named the Judicial Appeals Tribunal and newly
			 renamed the Supreme Court, after the Judicial Appeals Tribunal ruled in a 2–1
			 decision that the Cherokee Freedmen were entitled to citizenship pursuant to
			 the 1975 Cherokee Nation constitution. Pursuant to the new May 2003
			 constitution, which still has not been approved by the Department of the
			 Interior, the illegally elected Principal Chief appointed two additional judges
			 to the Supreme Court. The panel of five Supreme Court judges ruled in a 3–2
			 decision that the Cherokee Nation could hold a vote on the tribal status of the
			 Cherokee Freedmen.
			(14)Operating under the unapproved
			 Constitution, the Cherokee Nation held an election in March 2007, to remove the
			 Cherokee Freedmen from the Cherokee Nation. In a vote of less than 4 percent of
			 the total Cherokee Nation population, the voters elected to remove Cherokee
			 Freedmen not on the Dawes blood rolls from the Nation.
			(15)In May 2007, the Cherokee Nation leadership
			 determined that it would allow registered Freedmen to vote in the June 23,
			 2007, election for tribal officers. Despite the Cherokee Nation’s decision to
			 allow Freedmen to vote, Freedmen’s rights as members of the Cherokee Nation are
			 severely restricted: Freedmen are not allowed to run for office in the June
			 2007 election in violation of the Treaty of 1866; the registration of Freedmen
			 entitled to Cherokee citizenship under the 1906 Dawes Rolls has been halted;
			 and the election is to be held under provisions of an unapproved constitution
			 and in violation of the 1970 Principal Chiefs Act that requires the Cherokee
			 leadership to submit its voting requirements for the election to the Secretary
			 of the Interior for his approval. Further, the actions of the Cherokee Nation
			 in halting citizenship application processing and voter registration of
			 Freedmen have disproportionately reduced the number of Freedmen voters that can
			 participate in the election.
			(16)The manner in which the Cherokee Nation is
			 conducting the relationship between the United States and the tribal entity is
			 not in the best interest of the United States Government, citizens of the
			 Cherokee Nation, and violates existing treaties and laws governing the
			 relationship between the United States Government and the Cherokee
			 Nation.
			(17)Current efforts of the Cherokee Nation to
			 expel members of the Cherokee Freedmen from the tribal rolls and abolish
			 Department of the Interior oversight are being pursued in violation of the
			 treaty rights extended to the Cherokee Freedmen in a treaty agreement between
			 the United States and Cherokee Nation in the 1866 Treaty and in violation of
			 Freedmen citizenship under the federally approved Cherokee Nation constitution
			 of 1975.
			(18)The Department of the Interior has failed
			 to uphold its fiduciary responsibility by recognizing the May 2003 Cherokee
			 Nation election for Principal Chief in which Freedmen were not allowed to vote
			 in violation of the Principal Chiefs Act and the Treaty of 1866 and by failing
			 to take any administrative action against the Cherokee Nation leadership for
			 its decision to sanction a referendum in March 2007 in which the Freedmen were
			 expelled from the Cherokee Nation.
			2.Severance of
			 Relations with the Cherokee Nation
			(a)In
			 GeneralThe United States
			 hereby severs all relations with the Cherokee Nation, including all financial
			 obligations or otherwise, until such time as the Cherokee Nation is meeting all
			 of its treaty obligations and other federal statutory obligations (including
			 all obligations of the Treaty of 1866, the Principal Chiefs Act, holding
			 elections for tribal leaders that are in compliance with the Act, and has
			 restored the rights of all Cherokee Freedmen disenfranchised from the Cherokee
			 Nation in the March 3, 2007, Cherokee Nation vote), as determined by a final
			 certification under section 2(d).
			(b)Compliance with
			 the Requirements of the ActThe Secretary shall coordinate with all
			 departments and agencies of the United States Government to ensure that every
			 effort is being made by the United States Government to comply with this
			 Act.
			(c)Reports
				(1)Federal
			 agenciesNot later than 30
			 days after the date of the enactment of this Act, and continuing annually until
			 the final certification as determined under section 2(d), all departments and
			 agencies under the jurisdiction of the United States Government shall submit a
			 report to the Secretary describing—
					(A)all Federal
			 programs under their jurisdiction that provide financial assistance and other
			 services to the Cherokee Nation; and
					(B)the efforts that
			 are being undertaken comply with all requirements of this Act.
					(2)Status
			 reportsUntil the Secretary certifies to Congress that the
			 Cherokee Nation is in compliance with its treaty obligations, the Secretary
			 shall submit monthly public reports to Congress on the status of the United
			 States Government’s efforts to ensure that all departments and agencies of the
			 Federal Government are in compliance with the requirements of this Act.
				(3)Other freedman
			 IndiansNot later than 6 months after the date of the enactment
			 of this Act, the Secretary shall issue a public report to Congress on the
			 status of freedmen in the Cherokee, Choctaw, Chickasaw, Muscogee (Creek), and
			 Seminole Nations of Oklahoma. The report shall address whether each of those
			 Indian tribes is complying with all treaty obligations and Federal laws with
			 respect to its freedmen members, the level of participation of freedmen in
			 tribal leadership positions, tribal benefits received by the freedmen, and
			 previous or current efforts on the part of those Indian tribes to
			 disenfranchise its freedmen members.
				(d)Congressional
			 CertificationAfter the
			 Secretary has certified to Congress that the Cherokee Nation is in full
			 compliance with all its treaty obligations and Congress approves the
			 Secretary’s certification by a vote taken on a resolution introduced in both
			 chambers of Congress certifying that the Cherokee Nation is in full compliance
			 with its treaty obligations, the final certification of the Cherokee Nation’s
			 treaty compliance shall take effect.
			3.Suspension of
			 Right to Conduct Gaming Operations
			(a)In
			 GeneralThe Cherokee Nation's
			 authority to conduct gaming regulated under the Indian Gaming Regulatory Act
			 and to administer any funds from such gaming are suspended until such time that
			 the Cherokee Nation is in compliance with all treaty and other obligations with
			 the United States, as determined by a final certification under section
			 2(d).
			(b)ReportNot later than 30 days after the date of
			 the enactment of this Act, the National Indian Gaming Commission shall submit a
			 report to Congress detailing the actions that have been taken to enforce
			 subsection (a).
			4.Definitions
			(a)Cherokee
			 and Cherokee NationThe terms Cherokee and
			 Cherokee Nation mean the Cherokee Nation of Oklahoma.
			(b)Cherokee
			 Freedmen, Freedmen, and Black
			 CherokeesThe terms
			 Cherokee Freedmen, Freedmen, and Black
			 Cherokees refer to individuals who can trace their ancestry to
			 individuals listed on the 1906 Dawes Commission Roles for the Cherokee
			 Freedmen.
			(c)Other
			 Freedman IndiansThe
			 term Other Freedmen Indians refers to individuals who can trace
			 their ancestry to the 1906 Dawes Commission Rolls who are members of the
			 Choctaw, Chickasaw, Muscogee (Creek), and Seminole Nations.
			(d)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			5.Noncompliance
			(a)Effective
			 dateNotwithstanding any
			 decision by Congress under section 2(d) of this Act, the provisions of this Act
			 shall again take effect if at any future date the Secretary certifies to
			 Congress that the Cherokee Nation of Oklahoma is not in full compliance with
			 its treaty obligations or Federal statutes that govern its relations with the
			 United States Government.
			(b)Private
			 actionAny Cherokee Freedmen
			 shall have a private right to bring actions for injunctive relief, declaratory
			 relief, or monetary damages against the Cherokee Nation of Oklahoma, officials
			 of the Cherokee Nation of Oklahoma, or Federal officials for noncompliance with
			 this Act or for violations of the terms of the Treaty of 1866, the 13th
			 Amendment to the United States Constitution, or the Indian Civil Rights Act of
			 1968. The appropriate Federal courts shall have exclusive jurisdiction over
			 actions brought under this subsection.
			6.Department of
			 JusticeThe Attorney General
			 shall issue a finding on whether the Federal civil rights of the Cherokee
			 Freedmen have been violated by either the Cherokee Nation of Oklahoma or the
			 Department of the Interior, or both. Individual Freedmen shall also have a
			 private right of action to compel the Attorney General to investigate federal
			 civil rights violations and provide a determination of whether a violation has
			 occurred within 180 days of submitting a complaint describing the violation in
			 writing.
		7.GAO
			 Report on Expenditure of Federal FundsThe Government Accountability Office shall
			 issue a public report to Congress detailing for each of the 5 years ending
			 immediately before the report was completed the Cherokee Nation’s expenditure
			 of all Federal funds. The report shall include an analysis of Federal funds
			 allocated by the Cherokee Nation’s leadership for its member benefits and
			 services and for administrative and other purposes. The report shall determine
			 whether or not the Cherokee Nation is in full compliance with all Federal
			 regulations and laws regarding the management and disbursement of Federal
			 funds.
		
